EXHIBIT 10.1

Seres Therapeutics, Inc.

200 Sidney Street

Cambridge, MA 02139

 

April 8, 2020

 

John G. Aunins, Ph.D.

 

Dear Dr. Aunins:

 

As discussed, set forth below are the terms of our mutual agreement regarding
changes in certain terms of your employment with Seres Therapeutics, Inc. (the
“Company”) beginning on April 1, 2020.  Reference is hereby made to the
Employment Agreement, dated as of August 10, 2015, by and between you and the
Company (as amended, the “Employment Agreement”).

 

From April 1, 2020 until the earlier of (x) the termination of your employment
with the Company in accordance with the Employment Agreement or (y) such time as
you and the Company mutually agree (the “Reduced-Time Period”), you will perform
your duties for the Company on a reduced-time basis such that, notwithstanding
anything in Section 1(c) of the Employment Agreement to the contrary, you will
devote approximately 50% of your ordinary working time to the business and
affairs of the Company.  During the Reduced-Time Period, your Annual Base Salary
(as defined in Employment Agreement) will be $192,500, subject to review and
adjustment in accordance with the Employment Agreement.  Additionally, during
the Reduced-Time Period, you will accrue paid personal leave in accordance with
the Company’s policies (subject to Section 2(e) of the Employment
Agreement).  Furthermore, the Reduced-Time Period, you will remain eligible to
participate in employee benefit plans, programs and arrangements in accordance
with Section 2(c) of the Employment Agreement, provided that the Company-paid
portion of premiums under such plans, programs and arrangement shall be reduced
to 50% of the portion paid immediately prior to the commencement of the
Reduced-Time Period.  The foregoing will not provide a basis for you to resign
your employment for “Good Reason” under the Employment Agreement.

 

Except as expressly set forth in this letter agreement, the Employment Agreement
(including your obligations under Section 1(c) of the Employment Agreement to
refrain from engaging in certain outside business activities without the consent
of the Company’s Board of Directors) and the terms of your other contracts and
compensatory arrangements with the Company (including your outstanding Company
equity awards) remain unchanged and continue in full force and effect in
accordance with and subject to their terms.

 

This letter agreement will be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to any choice
or conflict of laws provision or rule that would cause the application of the
laws of any other jurisdiction.

 

Please indicate your agreement to the foregoing by returning a countersigned
copy of this letter to me.  

 

Sincerely,

Seres Therapeutics, Inc.

 

By:

 

/s/ Eric Shaff

Name:

 

Eric Shaff

Title:

 

President & CEO

 

 

Accepted and agreed:

 

/s/ John Aunins

John G. Aunins, Ph.D.

 

 

 

 

 

 

 

US-DOCS\114823351.2